Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to CON application filed 09/29/2021

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
3.	Claims 21-40 are allowed. 

The following is an examiner’s statement of reasons for allowance: independent claims 21, 32 and 37 recite the features of:

“receiving at least one incoming communication from each of one or more customers;
determining a pairing score for each agent selectable for servicing the incoming communications with each of the one or more customers based on characteristics of the incoming communications and on attributes of one or more customers and agents, rules and criteria; and 
routing an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about the customer and the agent known prior to the incoming communication and data about each of the customer and the agent determined in real-time after the incoming communication occurs”.

Note that that independent claims 21, 32 and 37 contains allowable subject matter that is neither taught or made fairly obvious by the prior art or record which recite “routing an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about the customer and the agent known prior to the incoming communication and data about each of the customer and the agent determined in real-time after the incoming communication occurs” and is allowed over prior arts of records (i.e., Chishti/Pub.No. 2012/0051537 and Eftekhari/ Pat # 9,648,171) for parent application 16/595,234 (see REM 03/26/2021 and NOA 07/14/2021).

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. Michael Mallie on 06/29/2022. 

The application has been amended as follows: 




21.  	(Previously Presented)  A method for a contact center, performed by a communication routing system, comprising:
receiving at least one incoming communication from each of one or more customers;
determining a pairing score for each agent selectable for servicing the incoming communications with each of the one or more customers based on characteristics of the incoming communications and on attributes of one or more customers and agents, rules and criteria; and 
routing an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about the customer and the agent known prior to the incoming communication and data about each of the customer and the agent determined in real-time after the incoming communication occurs.

	22.	(Previously Presented)  The method of claim 21 wherein one or more pairing scores are set based on one or more attributes of a customer-agent pairing and at least one other customer-only attribute.
	
	23.	(Previously Presented)   The method of claim 21 wherein the pairing score is based on matching between agent and customer attributes.

	24.	(Previously Presented)   The method of claim 21 wherein routing the incoming communication from the customer to the agent is based on customer priority.

	25.	(Previously Presented)   The method of claim 24 wherein customer priority is set by the contact center.
	
	26.	(Previously Presented)   The method of claim 21 wherein routing the incoming communication from the customer to the agent based on such pairing scores is also based on one or more override conditions indicating the pair scores should be overridden, and further comprising:
	determining the one or more override conditions exist; 
	determining routing for the incoming communication from a customer to an agent without regard to such pairing scores; and 
	routing the incoming communication from the customer to the agent.

	27.	(Previously Presented)   The method of claim 26 wherein determining the one or more override conditions exist is based on combining conditions using Boolean or other logical operations to prioritize a certain customer and/or agent over other customers and/or agents when determining the routing.

	28.	(Currently Amended)  The method of claim 27 wherein at least one override of the one or more overrides is set by the contact center.

	
	
29.	(Currently Amended)  The method of claim 21 further comprising:
switching over the routed incoming communication from a first communication channel to a second communication channel.

30.  	(Previously Presented)  The method of claim 29 wherein the second communication channel is a different type of channel from the first communication channel.

31.	(Previously Presented)  The method of claim 30 wherein the first and second communication channels comprise different channels, with each of the different channels selected from a group that includes a short message service (SMS) message channel, text message channel, telephone contact channel, cell phone channel, email channel, social media channel, messenger channel, voicemail channel, phone callback channel, fax channel, and a chat channel.  

32.  	(Previously Presented)  A data processing system for a contact center comprising:
a routing database storing one or more customer attributes and agent attributes; and
a core routing module coupled to the routing database and configured to:
receive at least one incoming communication from each of one or more customers;
determine a pairing score for each agent selectable for servicing the incoming communications with each of the one or more customers based on characteristics of the incoming communications and on attributes of one or more customers and agents, rules and criteria; and 
route an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about the customer and the agent known prior to the incoming communication and data about each of the customer and the agent determined in real-time after the incoming communication occurs.

	33.	(Previously Presented)  The data processing system of claim 32 wherein one or more pairing scores are set based on one or more attributes of a customer-agent pairing and at least one other customer-only attribute.

	34.	(Previously Presented)  The data processing system of claim 32 wherein the core routing module is configured to route the incoming communication from the customer to the agent based on customer priority set by the contact center.

	35.	(Previously Presented)  The data processing system of claim 32 wherein the core routing module is configured to route the incoming communication from the customer to the agent based on such pairing scores is also based on one or more override conditions indicating the pair scores should be overridden, where the core routing module:
	determines the one or more override conditions exist; 
	determines routing for the incoming communication from a customer to an agent without regard to such pairing scores; and 
	routes the incoming communication from the customer to the agent.

36.	(Previously Presented)  The data processing system of claim 32 wherein the core routing module is further configured to switch over the routed incoming communication from a first communication channel to a second communication channel, wherein the second communication channel is a different type of channel from the first communication channel, and further wherein the first and second communication channels comprise different channels, with each of the different channels selected from a group that includes a short message service (SMS) message channel, text message channel, telephone contact channel, cell phone channel, email channel, social media channel, messenger channel, voicemail channel, phone callback channel, fax channel, and a chat channel.  

37.  	(Previously Presented)  A non-transitory computer-readable medium containing instructions, which if executed by a data processing system, cause the data processing system to implement an operation comprising:
receiving at least one incoming communication from each of one or more customers;
determining a pairing score for each agent selectable for servicing the incoming communications with each of the one or more customers based on characteristics of the incoming communications and on attributes of one or more customers and agents, rules and criteria; and 
routing an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about the customer and the agent known prior to the incoming communication and data about each of the customer and the agent determined in real-time after the incoming communication occurs.

	38.	(Currently Amended)  The non-transitory computer-readable medium of claim 37 

	39.	(Currently Amended)  The non-transitory computer-readable medium of claim 37 
	determining the one or more override conditions exist; 
	determining routing for the incoming communication from a customer to an agent without regard to such pairing scores; and 
	routing the incoming communication from the customer to the agent.

40.	(Currently Amended)  The non-transitory computer-readable medium of claim 37 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652